Citation Nr: 1431828	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cervical spine surgery performed at a Department of Veterans Affairs (VA) facility. 

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for depression, to include as secondary to hepatitis.



REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission



WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974 and from November 1974 to September 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Jackson, Mississippi VA Regional Office (RO).  

In April 2010, a hearing on the claim seeking benefits under 38 U.S.C.A. § 1151 was held before a Decision Review Officer at the RO.  In July 2013, a video conference hearing on this matter was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  At the July 2013 hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim for benefits under 38 U.S.C.A. § 1151.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The December 2008 rating decision separately denied benefits under § 1151 for status post cervical decompressive laminoplasty, post-operative MRSA, bilateral leg weakness, and weakness of the right upper extremities.  However, the Veteran has also indicated that depression is a residual of his cervical spine surgery.  See Board Hearing Tr. at 13.  Hence, the Board is expanding his claim to ensure that all possible additional disabilities are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

I.  38 U.S.C.A. § 1151

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of cervical spine surgery performed at the Jackson VA Medical Center (VAMC) in September 2006.  Specifically, he alleges that as a result of VA negligence during this surgery he has incurred additional disability in the form of increased neck pain, MRSA infection, bilateral lower extremity weakness and numbness, right upper extremity weakness and numbness, and depression.  Before the Board can adjudicate this claim on the merits, additional development is required.

      A.  Treatment Records

The Veteran and his spouse have indicated that he was not informed of the possible risks and side effects of the September 2006 cervical spine surgery.  July 2013 Board Hearing Tr. at 5-6.  A September 2006 VA Operation Report states that the physician discussed with the Veteran the details of the procedure, and the risks, expectations, and alternatives.  The report lists several possible complications of the procedure that were discussed with the Veteran, including infection, hardware injury to the spinal cord resulting in paralysis or numbness of the arms or legs, and continued pain.  It also indicates that the Veteran verbalized understanding and agreed to go ahead with the procedure.  A separate September 2006 treatment note indicates the existence of an informed consent form.  However, the record does not contain this informed consent form.  Since the Veteran's statements raise the issue of whether he provided informed consent prior to the surgery, VA should attempt to secure the signed informed consent document.  

Additionally, a June 2008 VA treatment record indicates that a MRI of the cervical spine was completed that month; however, the record does not contain the results of this MRI.  Since the results of this MRI could be pertinent to determining whether the Veteran has an additional disability, they should be secured.

The most recent VA treatment records that have been associated with the claims file are from August 2012.  At the July 2013 Board hearing, the Veteran's spouse testified that the Veteran had an appointment with a VA neurosurgeon in August 2013.  Id. at 13.  The undersigned held the record open for 60 days to allow the Veteran to attend the appointment and to obtain and submit the records from the appointment.  These records were not submitted.  However, since VA treatment records are constructively of record, VA must still attempt to obtain any pertinent treatment records since August 2012.  

The Veteran's spouse also testified that in about 2011 VA sent the Veteran for a neurosurgery consultation with Dr. L. at the University of Mississippi Medical Center.  See id. at 15.  A June 2012 VA treatment record indicates that the Veteran had signed a release of information for VA to obtain UMC neurosurgery progress notes.  The record, however, does not contain these treatment records.  Since these private records have not been associated with the Veteran's VA treatment records in his claims file, the AOJ should take any steps necessary to obtain these records.

A December 2007 VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. W.D.G. indicates that the Veteran received treatment from him in January, April, and July 2007.  A signed statement by the physician at the bottom of the 21-4142 indicates that the Veteran received treatment with him from January through July 2007.  However, Dr. W.D.G. only submitted records from January and April 2007.  As the 21-4142 indicates in two places that the Veteran also received treatment from Dr. W.D.G. in July 2007 and such treatment may be pertinent to the Veteran's claim, the Veteran should be asked to submit another 21-4142 for treatment records from Dr. W.D.G.
      B.  VA Examination

An October 2008 VA medical opinion shows the reviewing clinician found that an August 2007 MRI of the cervical spine revealed no postoperative infection or injury approximately one year after the Veteran's surgery.  The clinician noted the Veteran had chronic pain and myelopathy prior to surgery; that his cervical stenosis was relieved by the surgery as expected; and that the post-operative infection was unfortunate, but did not result in any residuals.  The reviewing clinician did not, however, provide an opinion regarding the claimed additional disabilities of the upper and lower extremities or of depression.  Thus, it is necessary to remand the claim to ensure that the record contains an opinion that fully considers whether the Veteran has additional disabilities that may have occurred as a result of VA negligence from the cervical spine surgery.  

II.  Manlincon Issues

In an April 2011 rating decision, the AOJ granted service connection for headaches, assigning a noncompensable evaluation, effective from April 14, 2010.  The April 2011 decision also denied service connection for hepatitis and depression.  July 2011 and January 2012 submissions from the Veteran are construed as timely Notices of Disagreement (NOD) with the April 2011 rating decision's assignment of a noncompensable rating for headaches and the denials of service connection for depression and hepatitis.  Since the AOJ has not yet issued a Statement of the Case (SOC) in these matters, the Board must remand the claims for issuance of one.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. L. of UMC and any pertinent treatment records from Dr. W.D.G., particularly from July 2007.  

2.  Obtain the report of the results of a June 2008 VA MRI and any other pertinent outstanding VA diagnostic testing reports completed since the September 2006 cervical spine surgery.  

3.  Obtain the Veteran's pertinent VA treatment records from August 2012 to the present.  

4.  Obtain the Veteran's signed consent form for the September 2006 cervical spine surgery, and ensure that all such pertinent records are associated with the claims file.  

5.  If any of the records requested in items 1-4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completing the development requested in items 1-4, request a records review and medical opinion from an appropriate specialist or specialists.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolder) should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.




The reviewing clinician should specifically address the following questions:

(A)  Is it at least as likely as likely as not (50 percent probability or greater) that the Veteran incurred additional disability, to include additional disability related to increased neck pain, MRSA infection, bilateral lower extremity weakness and numbness, right upper extremity weakness and numbness, or depression, as a result of VA medical care provided in conjunction with a September 2006 cervical spine surgery?  

(B)  For each additional disability identified, is it at least as likely as not (50 percent or greater) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(C)  For each additional disability identified, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable? 

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which require the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Issue an SOC as to the issues of entitlement to an initial compensable rating for headaches and entitlement to service connection for hepatitis and depression.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim for benefits under 38 U.S.C.A. § 1151.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



